Citation Nr: 0613639	
Decision Date: 05/10/06    Archive Date: 05/17/06

DOCKET NO.  03-05 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

W. Preston, Associate Counsel



INTRODUCTION

The veteran served on active duty from February 1966 to April 
1969.  He died in November 2000.  The appellant is the 
veteran's widow. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2001 decision of the Chicago, 
Illinois, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied entitlement to service connection 
for the cause of the veteran's death.  In March 2004, the 
Board remanded the appellant's appeal for additional 
evidentiary development.  


FINDINGS OF FACT

1.  At the time of the veteran's death he was service 
connected for paranoid type schizophrenia, evaluated as 50 
percent disabling.

2.  The veteran died in November 2000 due to an acute 
myocardial infarction.  An autopsy was not performed. 

3.  The preponderance of the competent evidence of record is 
against finding that the veteran's death was causally 
connected to his service-connected schizophrenia.


CONCLUSION OF LAW

A service-connected disability did not cause or contribute 
substantially or materially to the cause of the veteran's 
death.  38 U.S.C.A. §§ 1310, 5102, 5103, 5103A, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.312, 3.326 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

Under 38 U.S.C.A. § 5102, VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a disability; evidence of a 
nexus between service and the disability; the degree of 
disability, and the effective date of any disability 
benefits.  The appellant must also be notified to submit all 
evidence in her possession, what specific evidence she is to 
provide, and what evidence VA will attempt to obtain.

VA thirdly has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  This includes 
obtaining all relevant evidence adequately identified in the 
record, and, in some cases, securing expert opinions.  38 
U.S.C.A. § 5103A. 

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice provided in the December 2002 
statement of the case (SOC) and in March 2004 correspondence 
fulfills the provisions of 38 U.S.C.A. § 5103(a), save for a 
failure to provide notice of the type of evidence necessary 
to establish an effective date for the benefit sought on 
appeal.  The claim was thereafter readjudicated in the March 
2006 supplemental statement of the case (SSOC).  The failure 
to provide notice of the type of evidence necessary to 
establish an effective date for the benefit sought on appeal 
is harmless because the preponderance of the evidence is 
against the appellant's claim for service connection, and any 
questions as to the appropriate effective date to be assigned 
are moot.  

The Board acknowledges that under 38 U.S.C.A. § 5103(a) 
notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, although perfect 
compliance with the timing requirements of 38 U.S.C.A. § 5103 
did not occur, the content of the notices subsequently 
provided to the appellant fully complied with the 
requirements of that statute.  The appellant has been 
afforded a meaningful opportunity to participate in the 
adjudication of her claim, to include the opportunity to 
present pertinent evidence.  Thus, any error in the timing 
was harmless, the appellant was not prejudiced, and the Board 
may proceed to decide this appeal.  Simply put, there is no 
evidence that any VA error in notifying the appellant 
reasonably affects the fairness of this adjudication.  ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  Service and post 
service medical records are available and there is no 
pertinent evidence which is not currently part of the claims 
file.  Hence, VA has fulfilled its duty to assist the 
appellant in the prosecution of her claim. 

The Claim

The appellant and her representative allege that medications 
the veteran took for his service-connected schizophrenia 
caused his weight to go from 185 pounds to 300 pounds, and 
that this "service-related" massive weight gain materially 
contributed to the myocardial infarction that caused his 
death.  It is requested that the appellant be afforded the 
benefit of the doubt.  

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disease or 
disability incurred in or aggravated by service either caused 
or contributed substantially or materially to cause death.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a).  

In determining whether a service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it causally shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312(c)(1).  

It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same.  Evans v. West, 12 
Vet. App. 22, 30 (1998).  In so doing, the Board may accept 
one medical opinion and reject others.  Id.  At the same 
time, the Board cannot make its own independent medical 
determinations, and it must have plausible reasons, based 
upon medical evidence in the record, for favoring one medical 
opinion over another.  Rucker v. Brown, 10 Vet. App. 67, 74 
(1997).  Thus, the Board must determine the weight to be 
accorded the various items of evidence in this case based on 
the quality of the evidence and not necessarily on its 
quantity or source.

During the veteran's lifetime, he was service connected for 
paranoid type schizophrenia.  A November 2000 certificate of 
death listed the cause of death as acute myocardial 
infarction.  On remand, Social Security Administration 
records, as well as other, non-VA records, were obtained and 
associated with the claims file.  On remand, treatment 
records from Mark R. Sinibaldi, M.D., and Dr. Erlinda Siwa, 
were also sought.  Medical documents from these providers are 
of record.

The evidence of record links the veteran's obesity to his 
service-connected illness.  Dr. Sinibaldi, the board-
certified psychiatrist who treated the veteran from 1995 
until his death in 2000, opined in a July 2002 letter that 
the veteran's schizophrenia required prescription medications 
that made him obese.  Dr. Sinibaldi treated the veteran with 
lithium carbonate, tricyclic antidepressants, and neuroleptic 
antipsychotics.  The psychiatrist wrote that when he first 
began treating the patient, the veteran weighed 185 pounds.  
By the time of his death, he weighed nearly 300 pounds.  Dr. 
Sinibaldi wrote that this kind of weight gain "is not 
uncommon, since weight gain from psychotropic medications 
often will not respond to weight reduction measures."  In 
his opinion, Dr. Sinibaldi concluded, the veteran's weight 
gain was "the result of necessary psychiatric medications" 
for his service-connected schizophrenia.

Dr. Siwa, who treated the veteran for general medical 
problems beginning in June 1991, opined in a February 2003 
letter that the veteran's weight continued to rise steadily, 
during which time he was on psychiatric medication.  Dr. Siwa 
related that when the veteran's dosage was lowered to avoid 
side effects, his depression worsened.  Dr. Siwa also wrote 
that such side effects as weight gain commonly result from 
taking psychiatric medication.

In April 2006, Dr. Siwa stated that the veteran had a long 
history of depression, and that his psychiatric medication 
caused him to gain weight.  Dr. Siwa noted that the veteran 
did not have a history of cardiac symptoms, but he opined 
that the veteran's smoking history and weight problem could 
have contributed to a cardiovascular disease.  Dr. Siwa 
opined that the most likely cause of death was an acute 
myocardial infarction.

Significantly, however, there is no evidence of record of a 
relationship between the veteran's obesity and his death.  In 
this regard, while Dr. Sinibaldi links the veteran's weight 
gain to the medication used to treat the service connected 
schizophrenia, Dr. Sinibaldi did not link the weight gain to 
the fatal myocardial infarction.  

Further, while Dr. Siwa opined that the combination of the 
veteran's nonservice connected smoking history and weight 
problem "could have contributed" to cardiovascular disease, 
the phrase "could have" is not sufficiently probative to 
provide a basis to grant service connection.  Warren v. 
Brown, 6 Vet. App. 4, 6 (1993).  Indeed, the United States 
Court of Appeals for Veterans Claims has held that a medical 
statement using a term such as "could," or "may," or 
"possibly," without supporting clinical data or other 
rationale, is too speculative in order to provide the degree 
of certainty required for medical nexus evidence.  Bloom v. 
West, 12 Vet. App. 185, 187 (1999).  Simply put, a medical 
opinion expressed in terms of "could" also implies "could or 
could not, " and is too speculative to establish medical 
nexus  Bostain v. West, 11 Vet. App. 124, 127-28; Obert v. 
Brown, 5 Vet. App. 30, 33 (1993). 

In contrast a VA cardiologist opined in October 2002 and 
February 2006, after reviewing the claims folder that the 
veteran's obesity was "not a major risk factor for the 
development of coronary artery disease."  "Therefore," the 
cardiologist concluded that it was less likely than not that 
the veteran's "severe obesity" caused or significantly 
contributed to his death from acute myocardial infarction.

Accordingly, given that the VA opinion was based on a review 
of all of the evidence of record, and given that the private 
opinions offered by the appellant are too speculative to 
grant service connection, the Board finds that the 
preponderance of the competent evidence is against the claim.  
Hence, service connection for the cause of the veteran's 
death is denied.

In reaching this decision the Board considered the 
appellant's and her representative's assertions governing the 
cause of death.  The record does not, however, indicate that 
they have any training or expertise in the field of 
medicine.  Hence, their assertions of medical causation are 
not probative because laypersons are not competent to offer 
medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992). 

Although the appellant is entitled to the benefit of the 
doubt where the evidence is in approximate balance, the 
doctrine is inapplicable where, as here, the preponderance of 
the evidence is against the claim.  Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990).

The claim is denied.

Nothing precludes the appellant from filing a claim to reopen 
the matter of entitlement to service connection for the cause 
of the veteran's death.  If she can obtain and associate with 
the record medical opinion evidence affirming a relationship 
between the veteran's paranoid type schizophrenia and his 
death, such evidence would be new and material and sufficient 
to reopen the claim.  38 U.S.C.A. § 5108 (West 2002).  The 
quality of the evidence would then be readjudicated based on 
the evidence available at that time.


ORDER

Service connection for the cause of the veteran's death is 
denied. 


	                        
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


